DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16 thru 30 have been examined.  Claims 1 thru 15 have been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavote Patent Number 8,874,283 B1 in view of Tofte et al Patent Application Publication Number 2021/0192629 A1.
Regarding claim 16 Cavote teaches the claimed method of inspecting and monitoring an elevator installation, a method of performing an inspection of an enclosed space with a drone (column 4 lines 15 and 6, and Figure 16), (the enclosed space is equated to be comparable to the claimed elevator installation), comprising the steps of:
the claimed providing an autonomous flying object having at least one sensor, “The drone 20 also comprises at least one camera 70 which is utilized to inspect the interior portions of the boiler 12 and the surfaces of the steam tubes 14 as well as aid in non-line-of-sight flight of the drone 20. In some embodiments, the at least one camera 70 may include a second pilot camera 71 which may be mounted with the camera 70 or in a different location of the drone 20.” (column 6 lines 3 thru 9 and Figure 8), the drone also has laser scanners 73, elevation sensor 206 and auxiliary sensors 203 (Figure 8); 
the claimed sending the autonomous flying object to the elevator installation, “the remote control drone 20 is positioned 104 near an enclosed space 12. This positioning may be inside or outside of the enclosed space 12 and the control area which is established in 102 may alternatively be inside or outside the enclosed space depending on the type of flight--either of line-of-sight or non-line-of-sight flight.” (column 11 lines 55 thru 60, and Figure 16);
the claimed selectively providing the autonomous flying object access into and out of a hoistway of the elevator installation, “positioning may be inside or outside of the enclosed space 12 and the control area which is established in 102 may alternatively be inside or outside the enclosed space” (column 11 lines 56 thru 59);
the claimed position the autonomous flying object within the hoistway, “the drone 20 is flown 106 within the enclosed space 12 to a first position” (column 11 lines 60 and 61, and Figure 16);
the claimed sending data collected by the sensor to a remote elevator service center, “Next, video is transmitted 108 from the drone 20 to the control station 90. This transmission may occur prior to the flying of step 106 if the flight will be non-line-of-sight flight. Thus, the video linkage may need to be established prior to takeoff or immediately after takeoff. If necessary, the video is transmitted at step 108 from the drone 20 to the control station 90.” (column 11 line 63 thru column 12 line 2, and Figure 16), and “The control station 90 also includes a wireless transmitter which may be, for example, Wi-Fi, blue-tooth, radio frequency (RF), or other such signal transmitter. The drone controller 50 receives the signal and includes a transmitter for wireless transmission of the video signal of the camera 70 back to the control station 90.” (column 8 lines 37 thru 42, and Figure 7).
Cavote does not explicitly teach the claimed elevator installation, but instead teaches the inspection of an enclosed space (title).  An elevator installation would typical be an enclosed space, such as the elevator itself or the elevator shaft.  Since Cavote is applied to an enclosed space, a person of ordinary skill in the art would apply Cavote to the known enclosed space of an elevator.  Tofte et al teach UAVs (unmanned aerial vehicles) performing inspections P[0202], and the drone data that is received at a remote server can include imaging data of an elevator shaft P[0278] (claimed elevator installation).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method for drone inspection of enclosed spaces of Cavote with the UAV inspection of an elevator shaft of Tofte et al in order to reduce the risk to people (Tofte et al P[0007]).
Regarding claim 17 Cavote teaches the claimed remote elevator service center sends access information for the elevator installation to the autonomous flying object for selectively providing access, “The method 100 comprises establishing a control area 102 for the control station 90 and establishing a communication link between the drone 20 and the control station 90.” (column 11 lines 52 thru 54, and Figure 16), the establishing of a control area for the drone equates to the claimed selectively providing access.
Regarding claim 29 Cavote teaches the claimed system for remotely inspecting and monitoring an elevator installation, the drone and controller station (Figure 8), comprising:
the claimed remote elevator service center, controller station 90 (Figures 6 thru 8);
the claimed autonomous flying object having at least one sensor, “The drone 20 also comprises at least one camera 70 which is utilized to inspect the interior portions of the boiler 12 and the surfaces of the steam tubes 14 as well as aid in non-line-of-sight flight of the drone 20. In some embodiments, the at least one camera 70 may include a second pilot camera 71 which may be mounted with the camera 70 or in a different location of the drone 20.” (column 6 lines 3 thru 9 and Figure 8), the drone also has laser scanners 73, elevation sensor 206 and auxiliary sensors 203 (Figure 8);
the claimed access within the elevator installation to selectively permit the autonomous flying object with entry to and exit from an elevator hoistway of the elevator installation, “the remote control drone 20 is positioned 104 near an enclosed space 12. This positioning may be inside or outside of the enclosed space 12 and the control area which is established in 102 may alternatively be inside or outside the enclosed space depending on the type of flight--either of line-of-sight or non-line-of-sight flight.” (column 11 lines 55 thru 60, and Figure 16), The inside or outside of the control area equates to the claimed access entry and exit, (the enclosed space is equated to be comparable to the claimed elevator installation); and
the claimed communication network to transmit data collected by the sensor to the remote elevator service center, “The transceiver receives video signal from the inspection camera 70 and the pilot camera 71 and wirelessly transmits such signals back to the control station 90. Similarly, a data link receiver 214 is connected to the flight computer. This receiver transmits flight data from the computer 200 to the control station 90 for viewing on the monitor 95 or alternatively for recording a subsequent review of flight data information related to the drone.” (column 9 lines 22 thru 29, and Figure 8).
Cavote does not explicitly teach the claimed elevator installation, but instead teaches the inspection of an enclosed space (title).  An elevator installation would typical be an enclosed space, such as the elevator itself or the elevator shaft.  Since Cavote is applied to an enclosed space, a person of ordinary skill in the art would apply Cavote to the known enclosed space of an elevator.  Tofte et al teach UAVs (unmanned aerial vehicles) performing inspections P[0202], and the drone data that is received at a remote server can include imaging data of an elevator shaft P[0278] (claimed elevator installation).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for drone inspection of enclosed spaces of Cavote with the UAV inspection of an elevator shaft of Tofte et al in order to reduce the risk to people (Tofte et al P[0007]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavote Patent Number 8,874,283 B1 and Tofte et al Patent Application Publication Number 2021/0192629 A1 as applied to claims 16 and 17 above, and further in view of Chan et al Patent Application Publication Number 2017/0015414 A1.
Regarding claim 18 Cavote does not teach the claimed access information includes a specific timeframe for which access is granted to the autonomous flying object for entry into the hoistway of the elevator installation.  The claimed timeframe could be used in the method of Cavote by permitting the inspection of the enclosed space only during certain times, such as based on a schedule.  Chan et al teach the claimed access information includes a specific timeframe for which access is granted to the autonomous flying object for entry into the hoistway of the elevator installation, a UAV may contract for certain operation times to include allowance of a specified amount of access time over a specified time period, and include a reservation having a time, location and duration of access (P[0355] thru P[0257]).  The contract terms of Chan et al would be applied to the use of the drone in enclosed spaces of Cavote.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for drone inspection of enclosed spaces of Cavote and the UAV inspection of an elevator shaft of Tofte et al with the duration of time for use for a UAV of Chan et al in order to provide efficient and safe flyways for routing of UAVs (Chan et al P[0283]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavote Patent Number 8,874,283 B1 and Tofte et al Patent Application Publication Number 2021/0192629 A1 as applied to claims 16 and 17 above, and further in view of Naber WIPO Patent Publication Number WO 2013/104691 A1 (see translation for recitations).
Regarding claim 19 Cavote does not teach the claimed access information includes a predetermined time interval in which the autonomous flying object must complete tasks.  The claimed time interval could be used in the method of Cavote by permitting the inspection of the enclosed space only during certain times, such as based on a schedule.  Naber teaches, the aircraft can be used in the inspection of pipes (page 6), and the claimed access information includes a predetermined time interval in which the autonomous flying object must complete tasks, “During the detection process, the at least one aircraft may remain in the at least one tubular member for a predetermined period of time, the aircraft being repeatedly or permanently activatable for the predetermined period of time to autonomously or externally control a flight to obtain information.” (page 4).  The predetermined period of time to obtain information would be applied to the use of the drone in enclosed spaces of Cavote.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for drone inspection of enclosed spaces of Cavote and the UAV inspection of an elevator shaft of Tofte et al with the predetermined period of time to obtain information by aircraft in pipes of Naber in order to record improved data and to improve the quality of the documentation, to save on costs and to reduce the dangers to people (Naber page 2).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavote Patent Number 8,874,283 B1 and Tofte et al Patent Application Publication Number 2021/0192629 A1 as applied to claims 16 and 17 above, and further in view of Trundle et al Patent Application Publication Number 2017/0092109 A1.
Regarding claim 20 Cavote does not teach the claimed access information includes a specific code.  The claimed specific code could be used in the method of Cavote by permitting the inspection of the enclosed space only by drones with authorization.  Trundle et al teach a drone monitoring system for controlling a drone to monitor an event (abstract), and the claimed access information includes a specific code, “the drone may use the resident's account number to access the resident's customizable drone surveillance settings” P[0101], the account number equates to the claimed specific code, and the drone surveillance settings would include the claimed access information.  The account number to access the resident's customizable drone surveillance settings would be applied to the use of the drone in enclosed spaces of Cavote by providing authorization to perform the inspection.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for drone inspection of enclosed spaces of Cavote and the UAV inspection of an elevator shaft of Tofte et al with the account number to access the resident's customizable drone surveillance settings of Trundle et al in order to reduce costs while providing access to significant levels of useful visual information (Trundle et al P[0165]).
Allowable Subject Matter
Claims 21 thru 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter over the prior art of record is based on the combined limitations of claims 16, 17 and 21; the combined limitations of claims 16 and 28; and the combined limitations of claims 29 and 30.  The closest prior art of record is Cavote Patent Number 8,874,283 B1.  Cavote discloses a drone for inspection and a method of use are depicted wherein the drone is utilized in an enclosed space and is capable of being controlled with or without line of sight to the aircraft. The drone may land on generally horizontal or vertical surfaces.  A method of inspecting an enclosed space with a drone or inspection vehicle. The method comprises establishing a control area for the control station and establishing a communication link between the drone and the control station. Next, the remote control drone is positioned near an enclosed space. This positioning may be inside or outside of the enclosed space and the control area which is established may alternatively be inside or outside the enclosed space depending on the type of flight--either of line-of-sight or non-line-of-sight flight. Next, the drone is flown within the enclosed space to a first position. The first position may be any of various positions depending on the layout of the inspection process being performed. Next, video is transmitted from the drone to the control station. This transmission may occur prior to the flying if the flight will be non-line-of-sight flight. Thus, the video linkage may need to be established prior to takeoff or immediately after takeoff. If necessary, the video is transmitted from the drone to the control station.  Next, the drone lands at a first landing position. This landing position may be on a vertical structure or surface or a substantially vertical structure or surface. Once the drone lands, the at least one propulsion assembly may be powered down. This allows conservation of battery power for the device. Next, the camera scans or inspects an area of the enclosed space. This may be recorded as video or may be recorded in the form of one or more photos of the area being inspected. When the scanning occurs, the video or photos are recorded. This recording process may occur onboard the drone or at the control station following transmission to the control station from the drone. Upon completion of the inspection of an area, the drone is detached from the generally vertical landing position. Prior to this detaching, it may be desirable to power up the at least one propulsion assembly so that the drone can detach in a controlled manner without falling a vertical distance. Next, the drone is flown to a second landing position which again, may be a generally vertical surface or structure or alternatively may be a horizontal landing surface. The drone lands at the second position wherein the propulsion assembly may be powered down and an inspection or scanning may be performed. This process continues until the entire enclosed space or the areas of interest within the enclosed space are fully inspected.
In regards to claims 16, 17 and 21, Cavote, taken either individually or in combination with other prior art, fails to teach or render obvious a method of inspecting and monitoring an elevator installation.  The method includes the steps of providing an autonomous flying object having at least one sensor, and sending the autonomous flying object to the elevator installation.  The method further includes the steps of selectively providing the autonomous flying object access into and out of a hoistway of the elevator installation, and positioning the autonomous flying object within the hoistway.  The method further includes the step of sending data collected by the at least one sensor to a remote elevator service center.  The remote elevator service center sends access information for the elevator installation to the autonomous flying object for selectively providing the access.  The remote elevator service center sends an access instruction to the elevator installation for selectively providing the access.
In regards to claims 16 and 28, Cavote, taken either individually or in combination with other prior art, fails to teach or render obvious a method of inspecting and monitoring an elevator installation.  The method includes the steps of providing an autonomous flying object having at least one sensor, and sending the autonomous flying object to the elevator installation.  The method further includes the steps of selectively providing the autonomous flying object access into and out of a hoistway of the elevator installation, and positioning the autonomous flying object within the hoistway.  The method further includes the step of sending data collected by the at least one sensor to a remote elevator service center.  The remote elevator service center sends access information for the elevator installation to the autonomous flying object and sends an access instruction to the elevator installation.
In regards to claims 29 and 30, Cavote, taken either individually or in combination with other prior art, fails to teach or render obvious a system for remotely inspecting and monitoring an elevator installation.  The system including a remote elevator service center, and an autonomous flying object having at least one sensor.  The system further including an access within the elevator installation to selectively permit the autonomous flying object with entry to and exit from an elevator hoistway of the elevator installation, and a communication network to transmit data collected by the at least one sensor to the remote elevator service center.  The system further including a further sensor connected to an elevator controller of the elevator installation to read a code from the autonomous flying object when in a vicinity of the further sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662